Citation Nr: 0526706	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, 
including as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for diverticulitis, 
including as secondary to PTSD.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for spastic torticollis.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, June 2003, May 2004, August 
2004 and May 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In December 2003 and August 2004, the Board remanded the 
claims of entitlement to service connection for irritable 
bowel syndrome, alternating constipation and diarrhea type, 
including as secondary to PTSD, and entitlement to service 
connection for diverticulitis, including as secondary to 
PTSD, to the RO for additional action.  In December 2003, the 
Board also remanded claims of entitlement to service 
connection for PTSD and entitlement to service connection for 
spastic torticollis, including as secondary to PTSD, to the 
RO for additional action.  However, in a rating decision 
dated May 2004 and a decision dated August 2004, the RO and 
the Board, respectively, granted these claims.  They are 
therefore no longer before the Board for appellate review.

In a VA Form 8 (Certification of Appeal) dated August 2005, 
the RO certified for appeal only three of the five claims 
noted on the first page of this decision.  However, the 
veteran properly perfected his appeal with regard to all of 
the noted claims, offered argument and evidence pertinent 
thereto, and indicated in the record that he is of the belief 
that these claims are in appellate status.  Moreover, the RO 
included all five claims in statements of the case and 
supplemental statements of the case issued during the course 
of this appeal.  The Board's decision to address all five 
claims noted on the first page of this decision is therefore 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding his claims.

2.  Irritable bowel syndrome is not related to the veteran's 
service or his service-connected PTSD.

3.  Diverticulitis is not related to the veteran's service or 
his service-connected PTSD.

4.  The veteran's PTSD manifests as anxiety, depression, 
nervousness, nightmares, intrusive recollections, 
difficulties with sleeping and concentrating, increased 
arousal, hypervigilance, a decreased interest in activities 
and poor insight. 

5.  The veteran's PTSD causes moderate social and 
occupational impairment with reduced productivity.

6.  The veteran's spastic torticollis primarily manifests as 
involuntary tic-like movements of the head to the left and 
enlargement of the left and right sternocleidomastoid 
muscles.  

7.  No medical professional has characterized the veteran's 
spastic torticollis as severe or indicated that that disorder 
causes severe incomplete paralysis of the eleventh cranial 
nerve.

8.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, alternating constipation and 
diarrhea type, was not incurred in or aggravated by service 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).

2.  Diverticulitis was not incurred or aggravated in service 
and was not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).

3.  The criteria for entitlement to an initial 50 percent 
evaluation, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for spastic torticollis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.124a, Diagnostic 
Code 8211 (2004).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 





A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, with regard to the claims for service 
connection for irritable bowel syndrome and diverticulitis 
and for higher initial evaluations for PTSD and spastic 
torticollis, the RO provided the veteran VCAA notice by 
letter dated in July 2001.  This notice letter referred to 
the veteran's claims for service connection, rather than his 
claims for higher initial evaluations for his service-
connected disabilities.  However, a claim for such an 
evaluation is considered a downstream element of an original 
service connection claim and VA need not provide the veteran 
additional notice of the information and evidence necessary 
to substantiate such a claim.  See VAOGCPREC 8-2003.  In any 
event, the RO provided copies of the rating actions which 
assigned the initial ratings and the Statement of the Case 
which noted the evidence and explained the basis of the 
ratings assigned. 





Following the issuance of this notice letter, in rating 
decisions dated June 2002 and June 2003, the RO denied the 
veteran's claims for service connection for irritable bowel 
syndrome and diverticulitis.  In rating decisions dated May 
2004 and August 2004, the RO effectuated Board decisions 
granting the veteran's claims for service connection for PTSD 
and spastic torticollis and assigned those disabilities 
initial evaluations of 30 percent and 10 percent, 
respectively.  

With regard to the claim for TDIU, the RO provided the 
veteran VCAA notice by letter dated in June 2004, before 
denying this claim in a rating decision dated May 2005.  The 
timing of the VCAA notices thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the July 2001 notice letter, the RO acknowledged the 
veteran's claims for service connection, informed him of VA's 
duty to assist, and indicated that it was developing his 
service connection claims pursuant to that duty.  The RO 
indicated that, on the veteran's behalf, it was responsible 
for developing all evidence, including from private and lay 
sources and that which is in the custody of a federal 
department or agency.  The RO indicated that it needed the 
veteran to submit medical evidence showing post-service 
treatment for his claimed disorders.  The RO advised the 
veteran to send such evidence directly to the RO.  The RO 
noted that if the veteran wished the RO to obtain private 
medical records on his behalf, he should sign the enclosed 
forms authorizing their release.  

In the June 2004 notice letter, the RO acknowledged the 
veteran's TDIU claim, informed him of the evidence necessary 
to substantiate that claim and of VA's duty to assist, and 
indicated that it was developing his TDIU claim pursuant to 
that duty.  The RO identified the evidence it had received in 
support of this claim and the 



evidence it was responsible for securing.  The RO indicated 
that, on the veteran's behalf, it would make reasonable 
efforts to help the veteran get other evidence necessary to 
support his claim, including medical records, employment 
records, or records from other federal agencies, provided he 
identified the sources of that evidence.  The RO noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or submit directly to VA all evidence 
necessary to substantiate his claim.

Moreover, in a rating decisions dated June 2002, June 2003, 
May 2004, August 2004, January 2005, May 2005, statements of 
the case issued in August 2002, July 2003, March 2005, April 
2005 and June 2005, letters dated in September 2001, December 
2001, January 2002, March 2002, May 2002, November 2002, July 
2003, March 2004 and March 2005, supplemental statements of 
the case issued in May 2004 and March 2005, and remands 
issued in December 2003 and August 2004, VA, via the RO, 
Board and AMC, provided the veteran some of the same 
information furnished in the July 2001 and June 2004 notice 
letters.  As well, it identified evidence it had requested, 
but not yet received, in support of the veteran's claims, 
including private medical records and the veteran's military 
personnel file, and asked the veteran to ensure that the 
sources of such evidence responded to VA's request.  VA twice 
asked the veteran to complete a questionnaire describing in 
detail the stressful events he experienced in service.  VA 
advised the veteran to undergo VA examinations that had been 
scheduled on his behalf and explained to him the consequences 
of failing to report to such examinations.  VA updated the 
veteran regarding the evidence it had received in support of 
his claims and advised him to furnish additional forms 
authorizing the release of his private treatment records.  VA 
specifically asked the veteran to submit to VA all pertinent 
evidence he had in his possession.  As well, the RO explained 
the reasons for which it denied the veteran's claims, 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate those claims, and 
furnished the veteran the provisions pertinent to those 
claims, including those governing VA's duties to notify and 
assist.  


B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  The RO endeavored 
to secure and associate with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical and personnel records and VA and 
private treatment records.  However, in one case, a private 
medical provider responded that she had no records of the 
veteran.  In other cases, and despite VA's requests, the 
veteran did not submit authorizations to release his private 
medical records to VA.  The RO also endeavored to conduct 
medical inquiry in an effort to substantiate the veteran's 
claims by affording him VA examinations, the most recent of 
which the veteran failed to attend.  

In written statements received in April 2002, November 2004, 
March 2005 and May 2005, the veteran's representative 
referred to VA examinations the veteran did not attend and 
indicated that there was other medical evidence of record 
that provided a sufficient basis upon which to decide the 
veteran's claims.  The representative further indicated that 
VA had not informed the veteran that this evidence was 
inadequate, deficient or non probative or advised him to 
submit a VA Form 21-4142 so that VA could obtain evidence and 
otherwise assist the veteran in the development of his 
claims.  The representative also argued that VA had not 
provided the veteran, his doctor or his representative a 60 
day period to correct any inadequacies.  He argued that 
38 C.F.R. § 3.655 was not applicable to the veteran's claim 
because he did not refuse to attend the VA examination, but 
rather, was waiting for VA to adjudicate the previously 
submitted medical evidence to determine its adequacy.  
Finally, the representative requested VA to issue a statement 
of the case that thoroughly and adequately addressed the 
issues on appeal.  

In response, the Board initially notes that the veteran's 
representative is an attorney who works for the Veterans 
Advocacy Group and as such is presumed to have knowledge of 
VA law and regulations, including those explaining the 
importance of attending a scheduled VA examination.  
Regardless, contrary to the representative's assertions, in 
March 2005, April 2005 and June 2005 statements of the case 
and a March 2005 supplemental statement of the case, the RO 
explained to the veteran the consequences of his failure to 
attend the examinations.  It is the VA that determines 
whether an examination is necessary to decide a case.  
38 C.F.R. § 3.159(c)(4).  The RO specifically indicated that 
it was forced to decide the veteran's claims based on the 
evidence of record and that that evidence was inadequate 
because it did not show that the veteran's irritable bowel 
syndrome and diverticulitis were related to service or a 
service-connected disability, that his PTSD and spastic 
torticollis were more severe than the disability evaluations 
reflected, or that the veteran was totally disabled due to 
service-connected disabilities.  

Accordingly, the Board finds that, under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what additional evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard, 4 Vet. App. at 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984))).  Given that VA has done everything reasonably 
possible to notify and assist the veteran with regard to his 
claims, the Board deems the record ready for appellate 
review.   



II.  Analysis of Claims

A.  Service Connection

The veteran seeks service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, and 
diverticulitis, both including as secondary to PTSD.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Irritable Bowel Syndrome

According to written statements of the veteran and his 
representative submitted during the course of this appeal, 
the veteran is entitled to service connection for irritable 
bowel syndrome because he developed that disorder secondary 
to 
in-service stress, or his service-connected PTSD.

Post-service medical documents, specifically, a July 2001 
letter from Lawrence A. Carlsson, Jr., M.D., VA outpatient 
treatment records dated from 2003 to 2004, a report of VA 
digestive conditions examination conducted in April 2003, and 
a January 2004 letter from William H. Henderson, M.D., 
confirm that the veteran currently has irritable bowel 
syndrome.  The question thus becomes whether this disorder is 
related to the veteran's period of active service or his 
service-connected PTSD. 

The veteran had active service from July 1944 to July 1946.  
His service medical records reflect that, during that time 
frame, he did not report any problems associated with his 
bowels.  During a separation examination conducted in July 
1946, an examiner noted only three defects: pilonidal sinus, 
a problem with the right ankle joint, and a scar.  He found 
all other systems to be normal.

From July 1946, when the veteran was discharged from service, 
to 2000, the veteran did not complain of or receive treatment 
for irritable bowel syndrome.  Since 2001, however, the 
veteran has received treatment for bowel abnormalities, 
including constipation and diarrhea, and has thrice been 
diagnosed with irritable bowel syndrome.  Two physicians, Dr. 
Carlsson and a VA examiner (a physician), have addressed the 
etiology of this disorder.

In a letter dated July 2001, Dr. Carlsson indicated that the 
veteran underwent an examination in his office the prior week 
for the purpose of addressing his VA claims.  Dr. Carlsson 
indicated that the veteran had irritable bowel syndrome, a 
stress-related condition, which "could have been caused by 
combat at least as likely as not."  

The VA examiner ruled out a relationship between the 
veteran's irritable bowel syndrome and PTSD.  He indicated 
that PTSD does not cause such a disorder.  He then found 
noteworthy the report of the veteran's spouse that the 
symptoms of this disorder dated back to 1946.  He noted that 
the disorder may have been underdiagnosed at that time or 
simply not recognized as a legitimate medical condition.  He 
also noted that it was irrelevant whether the veteran had 
PTSD because, based on the spouse's reported history, the 
veteran had had sustained symptomatology of irritable bowel 
syndrome since 1946.  He based his opinion on a review of the 
claims file.

In a letter dated July 2001, Anton F. Piskac, M.D., opined 
that there was a possible connection between the veteran's 
chronic stomach problems and his anxiety and reaction to the 
stress of war.  However, Dr. Piskac did not specifically 
refer to the veteran's irritable bowel syndrome in offering 
this opinion.  Moreover, none of his treatment records upon 
which his opinion might be based refer to such a disorder.

Since these opinions were rendered, in a rating decision 
dated May 2004, the RO has granted the veteran service 
connection for PTSD.  The RO based its grant on a finding 
that, while aboard the USS Hughes, the veteran participated 
in combat with the enemy.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to either opinion noted above.  First, Dr. Carlsson's 
opinion, which links the veteran's irritable bowel syndrome 
to stress, or more specifically, in-service stress of combat, 
is not based on a review of the claims file, which includes 
clinical evidence of significant post-service stress.  It 
also does not appear to be based on a physical evaluation.  
Finally, and less importantly, it is somewhat speculative.  
Although Dr. Carlsson used the language "at least as likely 
as not," he also indicated that the disorder "could" be 
related to the stress of combat.  

The VA examiner's opinion rules out a relationship between 
the veteran's irritable bowel syndrome and PTSD, but 
indicates that the former disorder manifested in 1946.  This 
part of his opinion is somewhat favorable to the veteran 
given that the veteran served on active duty for part of 
1946.  Regardless, the VA examiner based this opinion solely 
on the veteran's spouse's comments, which are not 
corroborated by, and, in fact, are refuted by, the post-
service clinical evidence of record, which shows no treatment 
for such a disorder prior to 2001.

The Board reminds the veteran that, during the course of this 
appeal, VA provided him an opportunity to undergo an 
additional VA digestive systems examination, during which an 
examiner could have reviewed the claims file, including post-
service clinical evidence of significant stress, and offered 
a more comprehensive opinion with supporting rationale as to 
whether the veteran's irritable bowel syndrome is at least as 
likely as not related to his period of active service.  
However, the veteran chose not to attend.  As the RO 
indicated in statements of the case and a supplemental 
statement of the case, the duty to assist in not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in a circumstance where he may or should have 
information that is essential in obtaining the putative 
evidence.  In this case, the information reported during the 
VA examination that the veteran cancelled could have proven 
to be beneficial to the veteran's claim.  However, because 
the veteran failed to report to that examination, the Board 
is bound to consider the veteran's claim based on the 
evidence now of record.  38 C.F.R. § 3.655(b) (2004).  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (failure 
to appear was not based upon good cause simply because the 
veteran believed that VA has enough evidence, stating "We 
also recognize that a veteran is free to refuse to report for 
a scheduled VA examination.  However, the consequences of 
that refusal may result in the adjudication of the matter 
based on the evidence of record under [section] 3.655."

In light of that evidence, discussed above, the Board finds 
that irritable bowel syndrome is not related to the veteran's 
period of active service or his service-connected PTSD.  
Based on these findings, the Board concludes that irritable 
bowel syndrome was not incurred or aggravated in service and 
is not proximately due to or the result of a service-
connected disability.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim for 
service connection for irritable bowel syndrome, alternating 
constipation and diarrhea type, including as secondary to 
PTSD.  Rather, as the preponderance of the evidence is 
against that claim, it must be denied.

2.  Diverticulitis

According to written statements of the veteran and his 
representative submitted during the course of this appeal, 
the veteran is entitled to service connection for 
diverticulitis because he developed that disorder in service 
or secondary to his service-connected PTSD.

Post-service medical documents, specifically, a July 2001 
letter from Lawrence A. Carlsson, Jr., M.D., treatment 
records from Dr. Piskac dated in 2001,  VA outpatient 
treatment records dated from 2002 to 2003, a report of VA 
digestive conditions examination conducted in April 2003, and 
a January 2004 letter from Dr. Henderson, confirm that the 
veteran currently has diverticulitis and diverticulosis 
occasionally manifested by episodes of diverticulitis.  The 
question thus becomes whether diverticulitis is related to 
the veteran's period of active service or his service-
connected PTSD. 

The veteran's service medical records reflect that, during 
service, no examiner diagnosed the veteran with 
diverticulitis.  As previously indicated, on separation 
examination conducted in July 1946, an examiner noted only 
three defects: pilonidal sinus, a problem with the right 
ankle joint, and a scar.  He found all other systems to be 
normal.

From July 1946, when the veteran was discharged from service, 
to 2000, the veteran did not complain of or receive treatment 
for diverticulitis.  Since 2001, however, the veteran has 
received treatment for, and been diagnosed with, such a 
disorder.  Two physicians, Dr. Carlsson and Dr. Piskac, have 
addressed the etiology of this disorder.

In a letter dated July 2001, Dr. Carlsson indicated that the 
veteran had diverticulitis, a condition that was common and a 
result of a western diet.  

In another letter dated July 2001, Dr. Piskac opined that 
there was a possible connection between the veteran's chronic 
dyspepsia and stomach problems and his anxiety and reaction 
to the stress of war.  In his letter, Dr. Piskac did not 
specifically refer to the veteran's diverticulitis, but his 
treatment records upon which he likely relied in offering his 
opinion, include a diagnosis of such a disorder.

In a report of a VA digestive systems examination conducted 
in April 2003, a VA examiner referred to the veteran's 
stomach condition and then ruled out a relationship between 
the veteran's dyspepsia and PTSD.  He did not, however, 
specifically mention the veteran's diverticulitis.  

The Board assigns no evidentiary weight to Dr. Piskac's 
opinion, the only favorable opinion of record.  It is not 
based on a review of the claims file, which includes evidence 
of in-service and post-service stress, and is merely 
speculative.  

In light of the evidence discussed above, particularly that 
there was no evidence of the disability during service or for 
many years thereafter or that the relationship to PTSD was 
speculative at best, the Board finds that diverticulitis is 
not shown to be related to the veteran's period of active 
service or his service-connected PTSD.  Based on these 
findings, the Board concludes that diverticulitis was not 
incurred or aggravated in service and is not proximately due 
to or the result of a service-connected disability.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of his claim for diverticulitis, including as 
secondary to PTSD.  Rather, as the preponderance of the 
evidence is against that claim, it must be denied.

B.  Higher Initial Evaluations

The veteran seeks higher initial evaluations for his service-
connected PTSD and spastic torticollis.  He contends that the 
30 percent evaluation and 10 percent evaluation initially 
assigned these disabilities do not accurately reflect the 
severity of the symptomatology associated therewith.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

1.  PTSD

The RO has evaluated the veteran's PTSD as 30 percent 
disabling pursuant to Diagnostic Code (DC) 9411.  According 
to that code, a 30 percent evaluation is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Based on these criteria as well as the evidence and reasoning 
noted below, the Board finds that, since the veteran filed a 
claim for service connection for PTSD, his PTSD disability 
picture has more nearly approximated the criteria for an 
initial evaluation of 50 percent under DC 9411.

During active service from July 1944 to July 1946, the 
veteran did not express complaints associated with his mental 
health and no examiner diagnosed PTSD.  On separation 
examination conducted in July 1944, an examiner noted a 
normal psyche with no depression or worries.

Since discharge from service, the veteran has received 
private treatment for, and undergone VA examinations of, his 
PTSD.  During treatment visits with private providers 
beginning in 1997, the veteran reported anxiety and 
depression, but indicated that he was not suicidal.  Medical 
professionals rendered no psychiatric diagnosis in response.  
Rather, a physician first diagnosed the veteran with PTSD in 
June 2001 based on a finding of anxiety.  

In letters dated July 2001, Drs. Piskac and Carlsson noted 
that the veteran had anxiety, panic attacks and nightmares, 
but did not attribute these symptoms to PTSD.  In another 
letter dated July 2001, Dr. Henderson attributed pervasive, 
continuous anxiety, depression, recurrent intrusive 
recollections and dreams of the war, avoidance of activities 
that reminded the veteran of the war, increased arousal, 
difficulty sleeping and concentrating and hypervigilance to 
PTSD.

During a VA outpatient treatment visit in May 2002, a 
physician noted that the veteran had PTSD and chronic anxiety 
disorder.  She indicated that the veteran had a positive 
depression scale with disturbances of sleep.  She further 
indicated that the veteran denied suicidal ideation, 
increased guilt, decreased interest, and a significant 
decrease in appetite or concentration.  During subsequent VA 
outpatient treatment visits, the veteran reported that he had 
been married to the same spouse for in excess of 50 years.  

During a VA PTSD examination conducted in April 2003, the 
veteran reported that, prior to retiring at age 60, he had 
worked for a jewelry company for 35 years, and that since 
then, he had brokered jewelry independently on a part time 
basis.  He indicated that he was less efficient and less 
productive in his job due to PTSD and had much anxiety and 
nervousness.  He denied being suicidal, having crying spells 
or a restricted range of affect, and feeling hopeless or 
detached from others.  He indicated that he had insomnia, a 
sense of a foreshortened future, an appetite that varied and 
decreased concentration.  He noted that he previously saw Dr. 
Henderson for PTSD treatment, including medication, but at 
the time of the examination, was not in treatment.  He also 
noted that he had never been hospitalized for psychiatric 
problems.  

The examiner noted that the veteran was anxious and nervous, 
had distressing recollections and dreams of in-service 
trauma, decreased interest in activities, irritability and 
outbursts of anger, and difficulty falling asleep and 
concentrating, and avoided feelings, thoughts and activities 
associated with the trauma.  The examiner noted that the 
veteran did not have an exaggerated startle response and was 
not hypervigilant.  The examiner indicated that the veteran 
was oriented times three and had an anxious affect, an intact 
memory, poor insight, good judgment and a slightly down and 
anxious mood.  The examiner diagnosed PTSD and assigned that 
disorder a Global Assessment of Functioning (GAF) score of 
55.  He indicated that such a score reflected moderate 
difficulty in social and occupational functioning with 
reduced productivity.   

In a letter dated January 2004, Dr. Henderson noted that he 
first saw the veteran in December 1995 and last examined him 
in January 2004.  He indicated that the veteran had anxiety 
and depression attributable primarily to PTSD, which he 
effectively controlled with medication.  The veteran reported 
that he had anxiety since service, but did not seek 
psychiatric help earlier, believing that he should learn to 
live with the symptom.  Dr. Henderson noted the same symptoms 
identified in his July 2001 letter.  He attributed these 
symptoms to PTSD and dysthymic disorder, assigned those 
disorders a GAF score of 55, indicated that this score 
represented moderate to severe problems in social and 
occupational settings, and concluded that the veteran was not 
capable of obtaining or sustaining gainful employment then or 
in the future due solely to his PTSD.

In June 2004, the veteran underwent an evaluation by Judy 
Byrns, Ph.D, at which time he reported that he was very 
nervous and had insomnia, a significant loss of appetite and 
weight loss of 30 to 40 pounds, frequent nightmares, a 
tendency to get upset frequently, and an impaired memory.  
Based on testing, Dr. Byrns noted that the veteran had 
extreme somatic distress, was tense and nervous, and feared a 
loss of control over mental functioning.  She further noted 
that the veteran had a medical condition that caused 
significant interference in his ability to function 
independently, both physically and psychologically, was 
unable to be employed due to memory impairment and an 
inability to control his hands, was not successful at social 
interactions due to anxiety and pain, and was feeling 
pessimistic and losing hope for recovery.  Dr. Byrns 
attributed these symptoms to a mood disorder due to spastic 
torticollis with mixed features of depression and anxiety.  
She assigned these symptoms a GAF score of 41.  

The above evidence of record establishes that, since the 
veteran filed his claim for service connection for PTSD, that 
disorder has manifested as anxiety, depression, nervousness, 
nightmares, intrusive recollections, difficulties with 
sleeping and concentrating, increased arousal, 
hypervigilance, a decreased interest in activities and poor 
insight.  Examiners have opined that the veteran's PTSD 
symptoms, alone, cause moderate social and occupational 
impairment with reduced productivity.  On several occasions, 
they assigned those symptoms a GAF score of 55.  (As 
previously noted, a private psychologist once assigned the 
veteran's psychiatric symptoms a GAF score of 41, but she did 
not attribute those symptoms to PTSD).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2004), GAF scores of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  This 
definition confirms that, according to the medical 
professionals noted above, during the last four years, the 
veteran's PTSD symptoms have caused moderate impairment in 
occupational and social functioning.  Given that one medical 
professional, the VA examiner who conducted the April 2003 VA 
PTSD examination, opined that such impairement resulted in 
reduced productivity, the veteran's PTSD disability picture 
more nearly approximates the criteria for an initial 
evaluation of 50 percent under DC 9411.  

The veteran's PTSD disability picture does not, however, more 
nearly approximate the criteria for an initial evaluation in 
excess of 50 percent under DC 9411.  The veteran's symptoms 
cause social and occupational impairment, but not to the 
extent that the impairment results in deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking and mood.  The veteran has indicated that prior to 
retiring at age 60, he worked at the same facility for 35 
years.  Since then, he has allegedly continued to work, 
albeit less efficiently and productively and on a part time 
basis, as a jewelry broker.  In January 2004 and June 2004, 
Drs. Henderson and Byrns opined that the veteran was unable 
to obtain and sustain gainful employment.  However, Dr. 
Henderson's findings and GAF score do not support his opinion 
that the veteran is totally disabled due solely to PTSD.  
Rather, they show that the veteran has no more than moderate 
impairment in functioning.  In addition, Dr. Burns attributed 
the veteran's unemployability to a mood disorder, not to his 
PTSD.

In addition, the veteran has been married to the same spouse 
for in excess of 50 years and has not reported difficulties 
with regard to his relationships with family members.  
Finally, although examiners have consistently noted 
deficiencies in the veteran's mood, they have never noted 
deficiencies in his thought.  As well, they have indicated 
that the veteran has good judgment.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a different evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 50 percent evaluation for the entire appeal period 
is the most appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an initial 50 percent evaluation, but no more, 
for PTSD have been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  As the evidence supports 
an initial evaluation of 50 percent for the period of the 
claim, to this extent, the claim for increase is granted. 

2.  Spastic Torticollis

The RO has evaluated the veteran's spastic torticollis under 
DC 8211, which governs ratings of paralysis of the eleventh 
(spinal accessory, external branch) cranial nerve.  This DC 
provides that a 10 percent evaluation is assignable for 
moderate incomplete paralysis of this nerve.  A 20 percent 
evaluation is assignable for severe incomplete paralysis of 
this nerve.  A 30 percent evaluation is assignable for 
complete paralysis of this nerve.  38 C.F.R. § 4.124a, DC 
8211 (2004).  Ratings are dependent upon loss of motor 
function of sternomastoid and trapezius muscles.  38 C.F.R. 
§ 4.124a, DC 8211, Note.  

Based on these criteria as well as the evidence and reasoning 
noted below, the Board finds that, since the veteran filed a 
claim for service connection for spastic torticollis, his 
cervical disability picture has not more nearly approximated 
the criteria for an initial evaluation in excess of 10 
percent under DC 8211.

During active service from July 1944 to July 1946, the 
veteran did not express complaints associated with his neck 
and no examiner diagnosed spastic torticollis.  On separation 
examination conducted in July 1944, an examiner noted a 
normal neck and nervous system.

Since discharge from service, the veteran has received 
private treatment for, and undergone a VA examination of, his 
spastic torticollis.  A physician first noted this condition 
in 1996, following a neurological evaluation.  Specifically, 
in a letter dated November 1996, John C. Goldner, M.D., noted 
that such a disorder was difficult to treat, but that he 
planned to start the veteran on medication with the idea that 
Botox injections might be necessary in the future.  He 
indicated that the veteran had developed involuntary 
movements of the head within the last two years, which he 
could not control.  He noted obvious spasmodic torticollis 
with turning of the chin to the left and enlargement of the 
left sternocleidomastoid muscle.  He also noted that the 
veteran's cranial nerves were otherwise intact and that there 
were no other abnormalities.  

Later that month, Dr. Goldner noted no improvement and 
referred the veteran to Ronald A. Cooper, M.D. for injections 
of botulinum toxin.  The veteran began to receive such 
injections at the end of the month.  As early as December 
1996, Dr. Cooper noted that the injections were providing 
some relief and that the veteran was happy with the results.  
The veteran continued to receive such injections regularly 
from 1997 to 2001, always after the effect of his prior 
injections began to wear off and his spastic torticollis 
started to worsen.  During treatment visits, Dr. Cooper noted 
tic-like movements of the head, neck and shoulders, head 
turning to the left and backward, and hypertrophy and 
significant atrophy of the right sternocleidomastoid muscle.  
The veteran reported no associated pain.  In August 1998, at 
a time when prior injections had begun to wear off, Dr. 
Cooper characterized the disorder as moderately severe with 
additional symptoms such as blinking, mild tremors of the 
upper extremities and mild blepharospasm.  On multiple 
occasions from 2000 to 2001, also at times when prior 
injections had begun to wear off, Dr. Cooper characterized 
the disorder as rather significant.  However, during some of 
these visits, shortly after the injections were administered, 
the veteran and/or Dr. Copper reported improvement.

Subsequently, in a letter dated in July 2001, Dr. Cooper 
wrote that the veteran was under his care for cervical 
dystonia manifested by spasmodic torticollis.  In another 
letter dated in July 2001, Dr. Carlsson confirmed the 
existence of this disorder and indicated that it caused the 
veteran's neck to tighten up without warning, resulting in 
severe pain and hindering his ability to drive a car safely.  
Dr. Carlsson noted that the veteran received Botox injections 
for this disorder, which only partially relieved the pain.

During a VA PTSD examination conducted in April 2003, the 
veteran reported that his spastic torticollis caused nervous 
tics, blinking of the eyes and an Adam's apple that moved up 
and down.  The examiner noted no findings related to spastic 
torticollis.  During a VA digestive conditions examination 
conducted in April 2003, the veteran reported that he had had 
a Botox injection the previous day.  An examiner noted slight 
drifting of the head toward the left, prominence of the right 
sternocleidomastoid muscle, and unremarkable and intact 
cranial nerves II through XII.  The examiner also noted that 
the injections were providing significant relief for the 
veteran.

During VA outpatient treatment visits dated from 2002 to 2004 
and an evaluation with Dr. Byrns, the veteran reported that 
he did neck exercises to assist in functioning secondary to 
his spastic torticollis.  Examiners noted that the veteran 
was on medication for such a disorder. 

The above evidence of record establishes that, since the 
veteran filed his claim for service connection for PTSD, his 
spastic torticollis has waxed and waned in response to the 
administration of Botox injections.  At its most severe, it 
manifests as involuntary tic-like movement s of the head, 
chin, neck and shoulders to the left and backward, 
enlargement of the left sternocleidomastoid muscle, 
hypertrophy and significant atrophy of the right 
sternocleidomastoid muscle, blinking, mild tremors of the 
upper extremities and mild blepharospasm.  Typically, 
however, it manifests as involuntary tic-like movements of 
the head to the left and enlargement of the left and right 
sternocleidomastoid muscles.  

On one occasion, Dr. Cooper characterized this disorder as 
moderately severe.  However, on that date, he noted that many 
months had passed since the veteran had received Botox 
injections.  According to the veteran, the worsening of his 
neurological symptoms prompted him to return for additional 
injections.  On all other occasions, when the veteran 
presented for Botox injections, his symptoms were less 
severe.  

In light of the foregoing and because no medical professional 
has ever characterized the veteran's spastic torticollis as 
severe or indicated that it causes severe incomplete 
paralysis, the Board concludes that the criteria for an 
initial evaluation in excess of 10 percent has not been met.  

Again, the Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
veteran may be awarded a higher initial evaluation  in the 
future should his spastic torticollis picture change.  38 
C.F.R. § 4.1.  At present, however, the 10 percent evaluation 
initially assigned this disability is the most appropriate 
given the medical evidence of record.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for spastic 
torticollis; therefore, this claim must be denied.   In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.   In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt may not be resolved in the veteran's 
favor.

C.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).

In this case, even considering the Board's previously noted 
decision assigning a higher initial evaluation for the 
veteran's PTSD, the veteran fails to satisfy the percentage 
requirements noted above.  He is currently service connected 
for: PTSD, found by the Board to be 50 percent disabling; 
spastic torticollis, evaluated as 10 percent disabling; and 
facial acne, evaluated as zero percent disabling.  A combined 
disability evaluation of 40 percent has been in effect since 
July 2001; however, given the Board's decision on the 
veteran's PTSD claim, this combined evaluation will later be 
increased to 60 percent.  See 38 C.F.R. § 4.25, Table I 
(2004).  For the reasons previously discussed in this 
decision and because the veteran's skin disability has not 
been shown to have worsened since it was last evaluated, the 
Board is satisfied that the veteran's disabilities are 
correctly evaluated for purposes of determining whether 
unemployability exists and that his overall disability 
picture does not entitle him to a combined schedular 
evaluation higher than 60 percent.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 


Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2004).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2004).  In this case, the veteran's 
occupational background and educational attainment are 
satisfactory for employment purposes. According to an 
incomplete VA Form 21-8940 (Veteran's Application for 
Increased Compensation based on Individual Unemployability) 
dated September 2004 and 


comments the veteran made during an April 2003 VA PTSD 
examination, the veteran graduated from high school and prior 
to retiring at age 60, in 1987, worked for 35 years as a 
jewelry salesman and manager at the same company.  Prior to 
working for this company, he worked briefly at a junkyard.  
After retiring, he continued to work independently, part time 
as a jewelry broker.  

Three medical professionals have addressed the veteran's 
ability to work in light of his physical and mental 
disabilities: a VA examiner (physician) and Drs. Henderson 
(psychiatrist) and Byrns (psychologist).  In April 2003, the 
VA examiner found that the veteran was moderately impaired 
occupationally with reduced reliability secondary to his 
PTSD.  In so opining, the VA examiner also noted the 
veteran's other medical problems, including his service-
connected spastic torticollis. 

In January 2004, Dr. Henderson opined that the veteran was 
unable to obtain and sustain gainful employment due solely to 
his PTSD.  However, as previously indicated, Dr. Henderson's 
findings and GAF score contradicted such an opinion.  
Moreover, there are no clinical records in the claims file to 
support such an opinion.  In June 2004, Dr. Byrns too opined 
that the veteran was unable to obtain and sustain gainful 
employment, but she attributed this inability to a mood 
disorder, rather than to the veteran's PTSD or any other 
service-connected disability.  

The opinions of Drs. Henderson and Byrns therefore do not 
represent competent evidence establishing that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Based on a lack of such evidence, the Board concludes that 
the criteria for TDIU have not been met.  In so concluding, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine.  However, there is not an approximate balance 
of positive and negative evidence of record such that 
reasonable doubt could be resolved in the veteran's favor.  
Rather, as the preponderance of the evidence is against the 
veteran's claim for TDIU, that claim must be denied.


ORDER

Service connection for irritable bowel syndrome, alternating 
constipation and diarrhea type, including as secondary to 
PTSD, is denied.

Service connection for diverticulitis, including as secondary 
to PTSD, is denied.

An initial evaluation of 50 percent for PTSD is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  

An initial evaluation in excess of 10 percent for spastic 
torticollis is denied.  

Entitlement to TDIU is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


